Citation Nr: 1101408	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  09-03 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for compensation purposes for 
loss of teeth due to dental trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 
1974.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 decision of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.  The Veteran 
submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2010).

The Veteran has requested entitlement to service 
connection for a dental condition for treatment purposes 
only, but this issue does not appear to have been 
adjudicated.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the RO for 
appropriate action.  Specifically, the RO should refer the 
claim for dental treatment to the appropriate VA Medical 
Center.    


FINDING OF FACT

The Veteran received dental treatment during service, including 
root canals and crowns; however, the Veteran does not have tooth 
loss resulting from loss of substance of body of the maxilla or 
mandible.  


CONCLUSION OF LAW

The criteria for establishing service connection for compensation 
purposes for loss of teeth have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.381, 4.150 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a December 2006 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his claim 
for service connection for loss of teeth due to trauma, as well 
as what information and evidence must be submitted by the Veteran 
and what information and evidence will be obtained by VA.  This 
letter also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records (including dental records), a VA examination 
report, private treatment records, and hearing testimony.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument and presenting for a 
VA examination.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Under current VA regulations, compensation is only available for 
certain types of dental and oral conditions listed under 38 
C.F.R. § 4.150, such as impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if such is due 
to loss of substance of body of maxilla or mandible due to trauma 
or disease such as osteomyelitis, but not periodontal disease.  
Otherwise, a veteran may be entitled to service connection for 
dental conditions including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease, for the sole purposes of receiving VA outpatient dental 
services and treatment, if certain criteria are met.  38 U.S.C. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161.  A claim for service 
connection for treatment purposes has not been adjudicated by the 
RO, but has been referred for appropriate action.

The Veteran asserts that during his active duty he had several 
front teeth broken or knocked out while playing football.  
Service treatment records do not show any football injury causing 
tooth loss during service.  A June 1979 Army Reserve enlistment 
examination report of medical history, which was completed almost 
5 years after the Veteran's separation from active service, noted 
that the Veteran received a head injury and was knocked out while 
playing football in 1976, which is not during the Veteran's 
active service.  The report makes no mention of any tooth loss.  
The Board notes that on the Veteran's claim form he indicated 
that he did not serve in the reserves and the record does not 
suggest any such service.  Service dental records show that 
during service the Veteran had crowns placed on teeth 7, 8, 9, 
and 20 (the latter being a temporary crown), but do not show any 
missing teeth at entry or separation from active service.  

Post-service private treatment notes from 2006 and later indicate 
that the Veteran needed porcelain crowns on teeth 7, 8, 9, and 
others; thus indicating that none of these teeth were missing.  
The Veteran was afforded a VA examination in February 2009.  X-
rays at that time reveal only one missing tooth, number 18.  The 
examiner specifically reported that there was no tooth loss due 
to loss of substance of the body of maxilla or mandible.  Later, 
in January 2010, a private dentist reported that the Veteran was 
seen for emergency oral examination in November 2009 and tooth 6 
was broken off at the gumline.  Tooth 6 was scheduled for 
extraction.  It was also noted that teeth 7, 8, and 9 had old 
crowns.  

In summary, the medical evidence shows no loss of teeth during 
service.  Instead, the Veteran had crowns and other dental 
treatment.  Currently, the Veteran is missing tooth 18 (and 
possibly 6); however, this did not occur during service.  In any 
event, after review of the relevant history and X-rays and 
examination of the Veteran, a VA examiner opined that there was 
no tooth loss due to loss of substance of the body of maxilla or 
mandible.  As loss of substance of the body of maxilla or 
mandible is required for compensation to be warranted for loss of 
teeth, the claim must be denied.  See 38 C.F.R. § 4.150 (2010).  

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for loss of teeth due to dental 
trauma for compensation purposes is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


